                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


UNITED STATES OF AMERICA

vs.                                No. 4:19CR00027 JM

MARIO JASHON STAFFORD


                                         ORDER

       Pending is the government=s motion to dismiss indictment. (Docket #20). The motion is

GRANTED.      The indictment against Mario Jashon Stafford is hereby dismissed without

prejudice. The pending motion is denied as moot.

       IT IS SO ORDERED this 22nd day of May, 2019.



                                                   __________________________________
                                                   JAMES M. MOODY JR.
                                                   UNITED STATES DISTRICT JUDGE
